Rosen, J,
dissenting: While I am sympathetic to the interests of all wrongfully convicted prisoners in taking advantage of improvements in forensic science to help demonstrate their innocence, three considerations lead me to dissent.
First, principles of constitutional analysis generally support the constitutionality of the statute as drafted. As the majority correctly points out, we must presume that a statute is constitutional and we must resolve all doubts in favor of upholding the legislation. As the majority also correctly notes, the appellant in this case does not belong to a suspect class and does not allege the impingement on a fundamental constitutional right. Furthermore, individuals who have been convicted of crimes after fair trials do not enjoy the presumption of innocence and have a limited liberty interest, which affords a state great flexibility in deciding what postconviction procedures to make available. See District Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 68-69, 129 S. Ct. 2308, 174 *18L. Ed. 2d 38 (2009). A convicted person has no substantive due process right in obtaining DNA evidence to assert actual innocence. Osborne, 557 U.S. at 72.
Second, prisoners generally have available to them remedies beyond the state statutory scheme, and the Kansas scheme does not render it impossible for prisoners in Cheeks’ situation to obtain relief. Neither the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution nor the counterpart equal protection requirement of the Fifth Amendment to the United States Constitution guarantees absolute equality or precisely equal advantages. In the context of criminal proceedings, the requirements of equal protection mandate only “an adequate opportunity to present [one’s] claims fairly . . . .” United States v. MacCollom, 426 U.S. 317, 324, 96 S. Ct. 2086, 48 L. Ed. 2d 666 (1976) (quoting Ross v. Moffitt, 417 U.S. 600, 616, 94 S. Ct. 2437, 41 L. Ed. 2d 341 [1974]). It has been firmly established that a statutory remedy is not the only relief that a. prisoner may pursue in seeking exonerating DNA testing. For example, a convicted state prisoner may seek DNA testing of crime-scene evidence in an action under 42 U.S.C. § 1983 (2006). Skinner v. Switzer, 562 U.S. 521, 131 S. Ct. 1289, 1298, 179 L. Ed. 2d 233 (2011); Durr v. Cordray, 602 F.3d 731, 736 (6th Cir. 2010); Garcia v. Sanchez, 793 F. Supp. 2d 866, 869 (W.D. Tex. 2011). Federal habeas corpus relief may also be available as a remedy. See Skinner, 562 U.S. at 534-35; Osborne, 557 U.S. at 72, 87; Green v. Kansas, No. 12-3003-SAC, 2012 WL 3655314 (D. Kan. 2012) (unpublished opinion); see also Cunningham v. Dist. Attorney’s Office for Escambia, 592 F.3d 1237 (11th Cir. 2010) (Alabama statute allowing postconviction remedies based on newly discovered evidence could provide access to DNA testing). K.S.A. 21-2512(g) explicitly states that it does not limit the circumstances under which a person may obtain DNA testing under any other provision of law.
Third, it lies widrin the discretion of the legislature to decide how to allocate the judicial and scientific resources for postconviction relief. Keeping in mind drat there is no inherent constitutional right to postconviction DNA testing, the decision of the legislature to set limits on which crimes qualify for that testing reflects a policy *19decision that lies outside the scope of this court’s review. The Osborne Court rejected such judicial intervention, because establishing a freestanding right to access DNA evidence for testing would force it to act as a policymaker. 557 U.S. at 73-74. The Court stated:
“The availability of technologies not available at trial cannot mean that every criminal conviction, or even every criminal conviction involving biological evidence, is suddenly in doubt. The dilemma is how to harness DNA’s power to prove innocence without unnecessarily overthrowing the established system of criminal justice.
“That task belongs primarily to the legislature.
[[Image here]]
“. . . The elected governments of the States are actively confronting the challenges DNA technology poses to our criminal justice systems and our traditional notions of finality, as well as the opportunities it affords. To suddenly constitu-tionalize this area would short-circuit what looks to be a prompt and considered legislative response.” 557 U.S. at 62, 72-73.
Given the lack of an inherent right to postconviction DNA testing and given the legislature’s prerogative to make policy decisions, I would find that the legislature has the authority to decide which classifications of criminal activity are to be governed by the formal procedures of K.S.A. 21-2512. It is not important to this court whether tins legislative judgment was grounded in economics or in a sense that certain crimes are more susceptible to exculpatory evidence or in an interest in experimenting with the procedure before expanding it to other crimes. As Justice Biles notes in his dissenting opinion, finality of judgment may also provide a basis for restricting the statutory scope of postconviction forensic testing. See People v. Pursley, 341 Ill. App. 3d 230, 236, 792 N.E.2d 378 (2003) (finality of judgment is legitimate state interest in limiting postconviction forensic remedies).
For these reasons, I would reject Cheeks’ constitutional claims. I am also concerned that the majority opinion creates the prospect of unlimited postconviction remedies for all convicted persons. Although the majority appears to limit its decision to others subject to “severe” penalties, it will require judicial contortions to exclude most, if not all, incarcerated felons from the scope of this decision. For example, now a comparison of those who are convicted of rape, but who receive any lesser sentence, or those who were convicted *20of Class A crimes such as possession of cocaine are necessarily included. And from there we will have to consider those who are sentenced for less serious crimes but who might be able to utilize DNA evidence to their advantage, or who were convicted of similar crimes, such as drug possession. And finally we may open the door to all sorts of other forensic testing, such as fingerprints, ballistic analysis, and every additional scientific advance in the years to come. Extending statutory procedures to include other crimes, other sentences, and other forensic tests is, in my opinion, a policy matter that is the proper province of the legislature, not the courts.
* * *